08-18-00063-CR



                       NOTIFICATION OF LATE RECORD
                          REQUEST FOR EXTENSTION
                                                                         FILED IN
                                                                  8th COURT OF APPEALS
                                                                      EL PASO, TEXAS
Court of Appeals Number: 08-18-00063-CR                           5/18/2018 1:00:02 PM
                                                                      DENISE PACHECO
Trial Court Style: 4716                                                   Clerk
      I am the court reporter responsible for preparing the Reporter’s Record in
the above-referenced appeal.
      The Reporter’s Record is due on May 18, 2018.
      Appellant has failed to provide a designation of record to the court reporter.
      Appellant has failed to make financial arrangements (no inquiry has been
made as to the cost, no motion and order for reporter to prepare the record has been
received).
      At this time I am requesting an extension until I receive a designation of
record and payment or a motion and order to prepare the record. Upon receipt of a
designation of record and upon completion of financial arrangements, I would
request 30 days to prepare the Reporter’s Record.
       I, Diane Pattillo, Official Reporter for the 109th Judicial District Court,
certify that a copy of this Notification of Late Record and Request for Extension
has been served by first-class mail, e-mail, or hand delivered to the parties to the
judgment or order being appealed.
                                        Respectfully submitted,


Date: May 18, 2018                      /s/Diane Pattillo
                                        Diane Pattillo, CSR 1951
                                        Expiration Date: 12/31/2016
                                        Court Reporter, 109th Judicial District
                                        201 N. Main, Room 201
                                        Andrews, Texas 79714
                                        432-524-1480


Filed with 8 COA on 5-18-2018
e-mailed: artieaguilar@gmail.com
tmason@co.andrews.tx.us on 5-18-2018